 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552Southwestern Bell Telephone Company and Commu-nications Workers of America, Local 6333, af-filiated with the Communications Workers of America, AFLŒCIO.  Case 17ŒCAŒ21366 November 20, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On April 26, 2002, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The General Counsel filed exceptions, a supporting brief, an answering brief, and a reply brief.  The Respondent filed cross-exceptions, a supporting brief, an answering brief, and a reply brief. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. We adopt the judge™s dismissal of the complaint™s alle-gation of a Weingarten violation based on the conclusion that Paz could not have had a reasonable belief that the August 27, 2001 meeting would result in discipline.  As the judge found, there is no basis for concluding that Paz could have reasonably believed that the August meeting would result in discipline because of his low production numbers.  In so adopting, we note that, apart from refer-ences in the hearing transcript to a ﬁpositive disciplineﬂ program, no evidence was introduced as to disciplinary measures or policies related to an employee™s low produc-tion performance.  It would, therefore, be entirely specula-tive to conclude that any employee with low production performance would anticipate discipline.  Thus, there was a failure of proof in support of the assertion that Paz could have reasonably believed that the August meeting would result in discipline. As the judge also found, there is no basis for concluding that Paz could have reasonably believed that the August meeting would result in discipline because of his statement to Caskey concerning Paz™ mental health.  Even if Paz were to receive a management referral to the Respondent™s Employee Assistance Program (EAP) due to his statement to Caskey, the judge found that the EAP program is not disciplinary.  In adopting the judge™s finding that the EAP                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   We note that no exceptions were filed to the judge™s finding that Paz made a valid request under NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975), for union representation.  is not disciplinary, we note that, in fact, the EAP is a bene-fit provided by the Respondent to the employees. Our dissenting colleague maintains that the EAP is ir-relevant, because it was the Workplace Violence Policy and not the EAP that was of concern to Paz.  As our col-league notes, however, the Weingarten standard is an ob-jective one.  Thus, the standard is not what Paz subjec-tively believed. Furthermore, the standard is not what an employee with a history of mental instability would be-lieve.  Rather, under Weingarten, the standard is whether an employee would reasonably believe that the meeting would result in discipline.  As discussed above, we agree with the judge that Paz could not have reasonably believed that discipline would result from the August 27 meeting. Finally, in adopting the judge™s decision, we do not pass on the judge™s rejection of the Respondent™s argument that Supervisor Petty™s assurance to Paz that he did not need a union representative because the meeting would not affect Paz™ job security or job status, precludes a finding that Paz could have reasonably believed that the August meeting would result in discipline. ORDER The recommended Order of the administrative law judge is adopted, and the complaint is dismissed.  MEMBER LIEBMAN, dissenting. Under the Supreme Court™s Weingarten decision,1 em-ployee Roy Paz was entitled to a union representative at an August 27, 2001 investigatory meeting with management if Paz reasonably believed that the meeting might result in disciplinary action.2  As I will explain, under the circum-stancesŠPaz™ history of mental instability, prior warnings to him involving a threat he had made, and his more recent poor productivity, his fresh statement to a supervisor that he was ﬁabout to snap,ﬂ and the unusual intervention of a high-level managerŠPaz would have been foolish not to think that discipline was possible.  Accordingly, I cannot agree with the judge and my colleagues that there was no violation of Section 8(a)(1) here. Factual Background Paz had a history of mental instability. He had been re-ferred to the Respondent™s Employee Assistance Pro-gram (EAP) twice, in 1987 and 1998. The 1998 referral was accompanied by disciplinary action: Paz had made a threat determined to be in violation of the Respondent™s Workplace Violence Policy (WVP), and he was warned  1 NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975). 2 See, e.g., Epilepsy Foundation of Northeast Ohio, 331 NLRB 676, 677 (2000), enfd. in relevant part 268 F.3d 1095 (D.C. Cir. 2001), cert. denied  mem. 122 S. Ct. 2356 (2002). 338 NLRB No. 67  SOUTHWESTERN BELL TELEPHONE CO. 553that another threat in violation of the policy would cause 
his immediate discharge. 
On August 1, 2001,
3 Paz had a production meeting 
with his supervisor, Samuel Petty.  Petty conducted pro-
duction meetings of this kind with each member of his 
crew on a monthly basis.  The meetings were not consid-
ered to be disciplinary.  The judge found that Petty him-

self had never disciplined an employee for production 
problems.  In fact, Petty testified that no one in his crew 
had ever failed to meet the Respondent™s production 
standards.  Nevertheless, at the August 1 meeting Petty 
told Paz that his productivity was poor and that he had 6 
weeks to bring it up to compliance with the standards. 
After the August 1 production meeting, but before Au-
gust 27, Paz told another supervisor, Barbara Caskey, 

that ﬁthe job sucked and he was about to snap.ﬂ  Caskey 
reported this statement to her immediate supervisor, 
Melvin Wilson, the Respondent™s area manager.  Wilson 

was aware of Paz™ mental health problems, and he de-
cided to meet with Paz personally to evaluate the situa-
tion. In a document summarizing the matter, Wilson 
stated that he ﬁwanted to 
personally hear from [Paz] was 
this a cry for help or was he about to put the safety of my 

work group in danger.ﬂ  In addition, Wilson testified that 

he was prepared to remove Paz from the workplace if he 
determined that Paz was a threat to other employees. 
On August 27, Petty told Paz that Paz would be meet-
ing with Wilson that day. It was highly unusual for Wil-
son, who was not stationed at Paz™ facility, to meet 
personally with any employee, and Paz knew it.  He 
asked if a union representative could accompany him to 
the meeting. Petty told him that it would not be 
necessary, although Petty also denied knowledge of what 
the meeting woul
d be about. 
                                                          
The meeting in fact was about Paz™ remark to Caskey. 
It also covered his productivity problem, which had not 

improved at all in the 4 weeks since the August 1 meet-
ing with Petty.  During the meeting, Paz made a separate 
remark that was perceived as a threat in violation of the 
Workplace Violence Policy.  He was discharged for this 
August 27 threat. The discharge is not alleged as an un-

fair labor practice in this case. 
The Respondent™s WVP states that: 
 All statements, acts, or other expressions of violence or 
violent intent toward anothe
r person, or toward another 
person™s family or property, made or committed on 
Company premises or during the conduct of Company 
business, are strictly prohibited regardless of their con-
text. Every such statement, act, or other expression will 
be presumed to be serious and will be handled accord-
 3 All subsequent dates are in 2001 unless otherwise noted. 
ingly. Any employee determined by the Company to 

have committed any act prohibited by this policy will 
be subject to disciplinary action up to and including 
dismissal, civil action, and/or criminal prosecution, as 
appropriate under the circumstances. 
 In addition, the policy is consistent with the warning Paz 

received in 1998: an employee™
s second violation requires automatic discharge.  The procedure for enforcing the pol-
icy requires, among other things, that any supervisor who 
hears a statement that appears 
to be an expression of vio-
lence or violent intent must report it to his or her immediate 

supervisor; an evaluation of the situation is then made by 
management.  It is readily apparent that both Caskey™s and 
Wilson™s responses to Paz™ ﬁabout to snapﬂ statement were 
consistent with the requirements of the WVP. 
Procedural History 
The General Counsel alleged that the Respondent™s re-
fusal to permit Paz to have a union representative at the 
August 27 meeting violated Section 8(a)(1).  The Gen-
eral Counsel theorized that it was reasonable for Paz to 
anticipate that the meeting involved his statement to 
Caskey and/or his production problem, and that discipli-
nary action might result.  
The judge agreed that it was reasonable for Paz to ex-
pect that the meeting would involve his statement or his 

productivity, or both.  However, she further found that 

the ﬁabout to snapﬂ statement was a ﬁcasualﬂ remark, and 
thus no reasonable person could conclude that discipline 
might result from a meeting about this statement. She 
also found that ﬁunder no stretch of the imagination 
could Paz™s remark to Caskey rise to the level of a 
‚statement, act, or other expression of violence or violent 
intent toward another person™ﬂ in violation of the WVP. 
Concerning the productivity issue, the judge found that 
Petty had never disciplined an employee for poor produc-

tion, that on August 27, exactly 2 weeks remained before 
the 6-week deadline expired, and that Petty never told 
Paz that he would be disciplined if his production did not 
improve.  She concluded accord
ingly that Paz could not have reasonably anticipated that discipline due to poor 
productivity might result from the August 27 meeting. 
The judge recommended dismissal of the complaint. 
Contrary to my colleagues, I cannot agree with the judge. 
Analysis 
In assessing an employee™s entitlement to union repre-
sentation in cases like this one, what is ﬁreasonableﬂ for 
an employee to believe about 
the possibility of discipline is measured by an objective standard accounting for all 
relevant circumstances.  
Weingarten,
 supra, 420 U.S. at 
257 fn. 5.  Pursuant to 
Weingarten
, it is the employer™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554obligation to evaluate an investigatory interview situation 
from an objective standpoint, i.e., the employer must 
determine whether the employ
ee at issue would reasona-bly believe that discipline might result from the inter-
view. 
Consolidated Edison Co. of New York,
 323 NLRB 
910 (1997). The key facts here are straightforward: Paz was an 
employee with a known histor
y of mental instability. 
Earlier, he had violated the Respondent™s Workplace 
Violence Policy by making a threat of violence.  Under 

that policy, he was subject to automatic discharge if he 
violated the policy again.  On August 27, that was as 
clear to Paz as it was to the Respondent.  Paz had also 
recently been told to impr
ove his work production and been given a deadline of 6 weeks.  He had also recently 
made a statement to a supervisor that, while ambiguous 
with respect to violent content, could be perceived by the 
Respondent as a threat, especially coming from someone 
with his mental health and disciplinary history.  The 
breadth of the WVP obviously allows for an investiga-
tion of a statement of this kind in these circumstances.  
On August 27, Paz was told that he must meet with an 
upper level manager who normally never meets with 
employees, and he was not told the purpose of the meet-
ing. Paz asked for a union representative to accompany 
him and the request was denied. The meeting was in fact 
about the meaning of his statement under the WVP and 
about his poor production. 
These facts clearly establish that it was reasonable for 
Paz to anticipate that he might
 be disciplined as a result 
of the meeting. Not one, but two factorsŠhis remark and 
his productivityŠcould have created in Paz a reasonable 
apprehension concerning discipline. And, it was not un-
reasonable for him to anticipate that the Respondent 
might link the two matters together in its consideration of 

his status. At the time of the meeting, the Respondent 
was aware of all these circumstances.  And, at the very 
least, it should have been aware of how Paz might rea-
sonably interpret them. It is apparent that the Respondent 
did not satisfy its obligation to evaluate the interview 
situation objectively. Accordingly, its refusal to provide 

Paz with a union representative when he requested one 
violated Section 8(a)(1). 
The judge found that ﬁit is impossibleﬂ to conclude 
that Paz™ ﬁcasualﬂ statement to Caskey could reasonably 

cause Paz to believe that discipline might result from the 
meeting with Wilson.  She further found that ﬁunder no 
stretch of the imaginationﬂ could Paz™ statement be con-
sidered a violation of the WVP.  The judge thus sug-
gested that Paz™ sense that discipline might be involved 

was irrational.  However, her findings are refuted by 
what the Respondent actually did. Caskey and Wilson 
responded to Paz™ ﬁabout to snapﬂ statement consistent 
with the WVP.
4  Wilson, in particular, made clear that 
Paz™ remark caused concern for the safety of other em-

ployees, and he testified that he was prepared to take 
disciplinary action if Paz confirmed at the meeting that 
his statement was an expression of violent intent.  The 
WVP is clearly broad enough for the Respondent to de-
termine that Paz™ statement came within it, if other rele-
vant circumstances confirmed a violent intent.  Paz™, 
Caskey™s, and Wilson™s reactions to the ﬁabout to snapﬂ 
statement demonstrate what are ﬁreasonableﬂ reactions in 
the Respondent™s workplace regarding the WVP.  The 
judge and my colleagues give
 too little weight to this 
contextual evidence, in fa
vor of their own detached 
judgment. 
In addition, both the judge and the majority mistakenly 
focus on whether Paz surmised that the ﬁabout to snapﬂ 
statement might trigger an 
EAP referral, observing that 
the Respondent™s EAP is not considered a ﬁdisciplinaryﬂ 
program. Whether or not the EAP has a disciplinary ele-
ment is immaterial, because it was the WVP, not the 
EAP, that was reasonably of concern to Paz.  The WVP, 
in turn, clearly did have a disciplinary component with 
special application to him.  
Paz™ productivity was, of course, another issue of con-
cern.  On August 1, Petty told Paz that his productivity 

was poor and that he had 6 weeks to improve.  Both the 
judge and the majority seem to think that it would have 
been unreasonable for Paz to believe that his poor pro-
duction figures might be a cause for discipline at the 
meeting with Wilson.  The judge suggests that Petty 
mentioned no disciplinary consequence, and my col-
leagues say that the General Counsel did not supply evi-
dence of the disciplinary measures the Respondent takes 
in response to poor productivity. 
But these points miss the mark
.  Surely, when an em-
ployee is notified that his production is unsatisfactory 

and is given a specific deadline for improvement, a dis-

ciplinary consequence is implicit.  Otherwise, the warn-
ing (itself disciplinary) is a meaningless gesture.  Paz 
was fully aware that his productivity had not improved 
over 4 weeks as of August 27.  Given the prior warning, 
it was wholly reasonable for him to conclude that his 
failure to improve 
might
 lead to some sort of discipline.  
He was also fully aware of the possible consequences 
(automatic discharge) of his ﬁabout to snapﬂ statement if 
that statement was evaluated by management to be a vio-
lation of the WVP. At the very least, it was reasonable 
                                                          
 4 As described above, the WVP requires that any supervisor who 
hears a statement that appears to be 
an expression of violence or violent 
intent must report it to his or her immediate supervisor; management 
then makes an evaluation of the situation.   
 SOUTHWESTERN BELL TELEPHONE CO. 555for Paz to anticipate that discipline might result if the 
Respondent considered the two matters in tandem, even 
though the 6-week deadline on the productivity issue had 
not expired.  Indeed, it would have been foolhardy for 
him to have ignored that possibility.    
Failing to find a violation of Paz™ 
Weingarten
 right is 
inconsistent with controlling law and with common 
sense.  Accordingly, I dissent.
5 Naomi L. Stuart, Esq., for the General Counsel. Christian A. Bourgeacq, Esq., of Austin, Texas, for the Respon-
dent. DECISION STATEMENT OF THE CASE MARY MILLER CRACRAFT, Administrative Law Judge.  This 
case was tried in Overland Park, Kansas, on February 21, 2002.  
At issue is whether Respondent Southwestern Bell Telephone 
Company violated Section 8(a)(1) of the Act by denying the 
request of employee Roy Stephen Paz to be represented by 
Communications Workers of America, Local 6333, affiliated 
with the Communications Workers of America, AFLŒCIO (the 
Union) during an interview which Paz allegedly reasonably be-
lieved would result in disciplinary action against him.
 1On the entire record, including my observation of the de-
meanor of the witnesses,2 and after considering the briefs filed by 
the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION AND LABOR ORGANIZATION STATUS
 Respondent, a corporation with an office and place of business 
located at 9000 Santa Fe, Overland Park, Kansas, is engaged in 
the business of providing telephone 
and related services.  During the 12-month period ending August 1, 2001, Respondent derived gross revenues in excess of $100,
000 and purchased and received at its facility goods valued in excess of $50,000 directly from 
points outside the State of Kansas
.  Respondent admits and I find that it is an employer engaged in commerce within the meaning 

of Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the meaning of Section 2(5) of the Act.                                                           
                                                           
5 With respect to an appropriate remedy for the Respondent™s viola-
tion, I acknowledge that 
Taracorp, Inc., 273 NLRB 221 (1984), might 
preclude Paz™ reinstatement, because
 his discharge was not in retalia-
tion for the exercise of his 
Weingarten 
right.  I have not passed on the 
Taracorp rule in previous cases.  In this
 case, I would consider a rein-statement remedy for Paz, and I would consider overruling 
Taracorp if necessary. 1 The Union filed the charge on September 21, 2001.  The Union 
filed the amended charge on November 20, 2001.  The complaint was 
issued on December 17, 2001.  All 
dates are in 2001 unless otherwise 
specified. 
2 Credibility resolutions have been made based on a review of the 
entire record and all exhibits in this
 proceeding.  Witness demeanor and 
inherent probability of th
e testimony have been utilized to assess credi-
bility.  Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflic
t with credited testimony or docu-
ments or because it was inherently 
incredible and unworthy of belief. 
II.  ALLEGED UNFAIR LABOR PRACTICES A.  Facts Background Systems technician Paz worked as a special services installer.  
He was dispatched to Respondent™s customers from Respon-dent™s special services center at 9000 Santa Fe in Overland Park, 
Kansas, to install high-speed data circuits.  Three crews worked 
out of that special services center: two installation crews and one 
repair crew.  Samuel Lee Petty II, manager of special services, 
was Paz™ direct supervisor.  The other installation crew was man-aged by Barbara Lynn Caskey, also a manager of special ser-

vices.  Melvin Wilson, area manager special services, directly 
supervises Petty and Caskey.  
Respondent admits that Wilson, Petty, and Caskey are supervisors and agents of Respondent 
within the meaning of Section 2(11) and (13) of the Act. 
Paz™ normal work hours were from 8 a.m. to 4:45 p.m.  Typi-
cally the first order of business each day is a crew meeting held 
by Petty.  Usually, crew meetings last about 15Œ20 minutes and 
consist of disseminating informa
tion about traffic accidents and 
problems that other employees ha
ve encountered.  One of the 
employees distributes a load sheet setting forth the day™s assign-
ments.  At the end of the crew meetings, all of the employees get 
ready to depart the crew room for their assignments. All work is 
performed outside the facility. 
Production Paz and Petty routinely met once a month to discuss Paz™ pro-
duction statistics as measured by 
a ﬁtech score database.ﬂ  Petty 
has identical meetings with each employee on his crew.
3  Re-
spondent viewed these meetings as counseling sessions.  No 
discipline has ever been attached to these sessions.  In fact, Petty 
has never disciplined any employee for productivity problems. 
Paz 
testified he thought that Petty might have placed him on a 
Performance Improvement Plan (PIP).  Petty told Paz he needed 
to be more productive and he needed to eliminate overtime when 
they met on about August 1.  Acco
rding to Paz, Petty gave him, 
ﬁlike I guess it was a month-and-a-half or soﬂ to increase his 

production.  No formal documents or program was put into place.  
Paz acknowledged that Petty did not
 use the term ﬁPIPﬂ and that 
Petty did not say what would happen if Paz failed to improve.  
Petty denied that Paz had ever been placed on a PIP.  
I find Paz™ testimony regarding the existence of a PIP on about 
August 1, to be a bit speculative and self-serving.  On a different occasion, Paz had been placed on a formal PIP.  He admitted he 
 3 Paz disputed Petty™s assertion that
 Petty met regularly with all crew 
members regarding their production.  I credit Petty™s testimony that he 
does hold regular meetings with all crew members.  Paz was asked on 
cross-examination whether he ha
d any knowledge about other crew 
members having regular meetings with Petty and he responded, ﬁJust 

from what they have told me.ﬂ  
This was followed up with, ﬁand they 
told you that there have been such meetings?ﬂ to which Paz responded, 
ﬁI was told that they were very 
surprised that Sam [Petty] was having 
these meetings with me because a couple of them had had numbers that 
were roughly equivalent to mine a
nd hadn™t been put on a PIP.ﬂ  Al-
though Paz responded somewhat evasively, his answer appears to con-
cede that other crew members had been made aware of their numbers.  
This is consistent with Petty™s testimony regarding regular meetings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556knew there were documents involved in the PIP procedure.  None of those documents were utilized by Petty on August 1.  More-
over, Paz knew that a PIP lasted 3 monthsŠnot the 6 weeks 
Petty had given him for improvement.  In any event, it is undis-
puted that Petty never told Paz 
that he was ﬁwarningﬂ him about his production or that he needed to improve or he would receive a 

warning.  Accordingly, I find that Paz was not placed on a PIP.  
Rather, he was told to improve his productivity and decrease his 
overtime in a regularly held, nondisciplinary coaching and coun-
seling meeting.  There was no discipline attached. 
Employee Assistance Plan and Workplace Violence 
Paz had been placed in mandatory Employee Assistance Pro-
grams (EAP) on two occasions during his tenure.  One of these 
occasions took place from 1987 to 1989 and the other was in 
1998.  Respondent™s EAP envisions
 three categories of use.  
First, it allows employees to vol
untarily avail themselves of the 
program.  Second, management may refer an employee to EAP 
on a nonmandatory basis.  Neither 
of these first two options is disciplinary.  However, a thir
d category involves management 
referral for violation of the workplace violence policy, the sub-

stance abuse policy, or the driving record review policy.  Failure 
of the employee to participate in EAP or follow recommenda-
tions will result in disciplinary action or job jeopardy in this third 
category.  Both of Paz™ prior referral™s to EAP were in the third 
category. 
The 1998 referral to mandatory 
EAP was based on a violation of Respondent™s Workplace Violence and Threats of Violence 
policy. Paz received a written warning and was informed that if 
he violated this policy a second 
time, he would be discharged. Request that Paz Meet with Wilson 
As Paz was getting ready to leave the crew room to go on his 
assignments on August 27, Petty told him to ﬁstick aroundﬂ be-
cause Melvin Wilson wanted to m
eet with Paz.  Petty and Paz 
went into Petty™s office and closed the door. It was about 8:25 
a.m.  No one else was present in the office.
4Employee™s One-On-One Meetings with Wilson, Generally 
Wilson had never been present at any of Petty™s meetings with 
Paz.  When asked whether Paz was aware of occasions when 
Wilson came to the service center other than for recognition 
ceremonies, Paz responded, ﬁFrom my own observation, I hadn™t 
seem him come to the work center unless there was a specific 
problem with a particular employee or a particular group of em-
ployees. And in that case, he would come and address the prob-

lem.ﬂ  Paz was further questioned, ﬁIn your experience when Mr. 
Wilson came to talk to an employee and the employee™s direct 
supervisor, was there a problem for the employee?ﬂ  Paz re-
sponded, ﬁNormally it wasn™tŒwasn™t anything that was going to 
be good.ﬂ  I reject this testimony
 as nonspecific, vague, and self-serving.  In fact, there is no specific evidence that Wilson had 

ever met individually with any unit employee.  Indeed,
 when Paz 
                                                          
                                                           
4 According to Petty and Wilson, Wilson was at the facility to con-duct a recognition ceremony which last
ed until about 10 a.m.  Petty and 
Wilson believe they met with Paz at around 10:30 a.m.  It is not impor-
tant to this analysis whether the parties met at 8:25 or 10:30 a.m.  Ac-
cordingly, Paz™ subjective speculations regarding being placed on a PIP will be disregarded. was asked, ﬁany other occasions (than recognition day) that you 
know of that would bring Mr. Wilson to the facilityﬂ he re-
sponded, ﬁNot under normal circumstances.ﬂ As it turned out, Wilson was concerned about Paz™ mental and 
emotional state.  Caskey reported 
to Wilson that Paz had told her 
during a casual conversation that ﬁthe job sucked and he was 
about to snap.ﬂ Wilson knew that Paz had a history of mental 

health problems related to Vietnam combat experiences. Petty 
was not privy to this information so Wilson decided he would 
meet with Paz personally to assess the situation.  
Request for Union Representative Paz asked Petty what the m
eeting with Wilson was about. 
Petty said he ﬁwasn™t sure.ﬂ
5  Petty said Wilson would be there in 
a few minutes.  Paz asked, ﬁif it 
would be okay to have a Union 
steward present in the meeting.ﬂ 
 Petty said it would not be nec-
essary.  Paz said, ﬁIn other words,
 this meeting won™t affect my 
job status or my job security, is that right?ﬂ Petty said, ﬁthat™s 
right.ﬂ6  Wilson arrived 5 or 10 minutes later and the interview 
proceeded with no further discussion of union representation for 

Paz. 
B.  Framework for Analysis In NLRB v. J. Weingarten, Inc.
, 420 U.S. 251 (1975), the Court held that employee insistence on the presence of a union 
representative at an investigatory interview which the employee 
reasonably believes might result in
 disciplinary action, is pro-
tected concerted activity.  Once an employee makes a request for 

union representation, the employer may grant the request, discon-
tinue the interview, or offer the employee the choice between 
continuing the interview without a representative or having no 
interview at all.  
Consolidated Freightways Corp., 264 NLRB 541, 542 (1982); General Motors Co., 
251 NLRB 850, 857 (1980), end. in relevant part 674 F.2d 576 (6th Cir. 1982). In order to determine whether Respondent violated Section 8(a)(1) when it told Paz that a union representative would not be 
necessary, three issues must be determined: 
 Whether Paz made a valid request for a Union representa-tive. Whether Paz had a reasonable belief that the interview 

might result in disciplinary action. 
Whether Respondent improperly denied the request. 
C.  Analysis Did Paz Make a Valid Request for a Union Representative 
The Weingarten ﬁright arises only in situations where the em-
ployee requests representation.  
In other words, the employee 
 5 Indeed, it appears that Petty knew that he was going to go over 
Paz™ production statistics with him.  No discipline had ever occurred 
pursuant to production counseling sessi
ons.  Petty also knew that Wil-
son wanted to speak to Paz about Paz™ ﬁwell being.ﬂ 
6 Petty agreed that Paz asked whether he needed a union representa-
tive and whether the meeting would 
be job affecting. Petty did not 
mention and was not asked whether 
Paz asked him why Wilson wanted 
to talk with Paz.  I find that Paz cr
edibly testified that Petty stated he did not know why Wilson wanted to talk with Paz.  This is consistent 
with Petty™s testimony.  Petty was aware of only a nebulous topic of 
ﬁwell beingﬂ but did not know the specifics. 
 SOUTHWESTERN BELL TELEPHONE CO. 557may forgo his guaranteed right and, if
 he prefers, participate in an 
interview unaccompanied by his union representative.ﬂ  
Weingar-ten, 240 U.S. at 257. Paz™ question to Petty, ﬁWould it be okay to have a Union 
steward present?ﬂ sufficiently invoked 
Weingarten.  Clearly, Paz 
asked if he could have a union steward present at the interview. 
See, e.g., 
Consolidated Edison Co. of New York, 
323 NLRB 910, 916 (1997) (ﬁI need a Union Steward;ﬂ ﬁDo I need anybody here 
with me?ﬂ ﬁDo I need a shop steward?ﬂ found sufficient to trig-
ger Weingarten); Southwestern Bell Telephone Co., 
227 NLRB 1223, 1223, and 1227 (1977) (relied on by counsel for the Gen-

eral Counsel) (employee who asked if they should obtain union 
representation and employee who stated, ﬁI would like to have 
someone there that could explain to me what was happeningﬂ sufficiently notified the employer that the employees desired 

Weingarten representation); Bodolay Packaging Machinery, 
263 NLRB 320, 325Œ326 (1982) (Weingarten rights are triggered by 
the employee asking whether he needed a witness).  
As noted by counsel for the General Counsel, it was not neces-
sary for Paz to repeat to Wils
on his question regarding presence 
of a union steward. Petty, to whom the question was propounded, 

was present throughout the meeting.  Amoco Oil Co., 278 NLRB 1, 8 (1986) (request need not be repeated where supervisor to 
whom the original request was made was present at later meet-
ing) (relied on by counsel for the General Counsel); 
Lennox In-dustries, 244 NLRB 607, 608 (1979), enfd. 637 F.2d 340 (5th 
Cir. 1981), cert. denied 452 U.S. 963 (1981) (employee who has 
made request for representation on plant floor need not repeat the 
request at the interview).  Did Paz have a Reasonable Belief that the Interview 
 Might Result in Disciplinary Action 
At the time of the meeting, P
az was not informed about the purpose of the meeting.  Although Paz™ supervisor told Paz that the meeting would not affect Paz™ job status or job security, this 
assurance must be discounted because Petty also told Paz that he 
did not know why Wilson wanted
 to meet with Paz.  Counsel for the General Counsel argues that ﬁa reasonable 
person standing in Paz™ place at the outset of the meeting would 
believe that there was a possibility that an investigation could 
result in discipline or adverse job action.ﬂ  Counsel notes that 
about 4 weeks prior to August 27, Petty gave Paz a deadline of 6 
weeks to improve his production levels.  Counsel also notes that on two prior occasions, Paz had been required to submit to man-

datory EAP counseling.  Paz received discipline for one of the 
incidents which led to EAP. Weingarten requires the employer to evaluate the employee™s 
request for representation on an objective basis under all the cir-
cumstances.  
Weingarten, supra, 420 U.S. at 257 fn. 5.
  It is ir-relevant that there might have been no intent to discipline Paz on 
Respondent™s part when it began the interview. Nor is it a de-
fense that the Respondent™s only purpose in conducting the inter-
view was to engage in fact finding.  
Consolidated Edison of New York, 
323 NLRB 910 (1997).  Quite important to his case is the 
Court™s admonition in Weingarten that an employee™s ﬁreason-
able beliefﬂ will be measured by objective standards under all the 

circumstances of the case.  The Court specifically rejected any 
rule that required probing an employee™s subjective motivations. 
Weingarten, 420 U.S. at 257 fn. 5. Based on the objective facts under all the circumstances of the 
case, I find that Paz could not reasonably have concluded that the 
interview might result in disciplinary action.  Initially, I have 
discounted Petty™s assurance to 
Paz that the meeting would not 
affect Paz™ job status or job security because, in the same breath, 

Petty admitted to Paz that he did not know why Wilson wanted to 
speak to Paz. Accordingly, I do not find Petty™s assurance to Paz 
a factor in determining whether a reasonable belief could have 
been founded on the evidence before Paz.7On an objective basis, as an employee with a well-known need 
for professional mental health assistance, Paz might reasonably 
have concluded that Wilson had been advised of his remarks to 
Caskey 1 week prior to the interview that ﬁthe job sucked and he 
was about to snap.ﬂ  From th
is conclusion, Paz might have formed a reasonable belief that Wilson wished to speak to him 

regarding his statement to Caskey.  However, because his state-
ment to Caskey was no more than a casual remark, it would not 
be reasonable to conclude that discipline might result from a 
meeting concerning this statement.  Moreover, if Paz formed a 
belief that Respondent™s EAP mi
ght be discussed during the interview because of his remark to Caskey, it should be noted 

that the EAP program is not a disciplinary program according to 
Respondent™s policies.8  Accordingly, it is impossible to base a 
reasonable belief that discipline might result from meeting with 

Wilson based on Paz™ remark to Caskey.  
Paz also knew that Wilson was aware of his request to transfer 
to Topeka, Kansas, so that he could receive counseling from the 
VA Hospital located there.  Certainly, a reasonable belief that 
discipline might result could not be based on a discussion about 
Paz™ request for a transfer. 
As an employee who had been counseled about poor produc-
tion, Paz might reasonably have c
oncluded that Wilson wished to 
talk about his poor production.  However, it is not possible to 
reasonably conclude that such a 
discussion would lead to disci-pline.  First, Petty has never disciplined any employee for 
production problems. Second, even if
 Petty were inclined to con-
sider discipline for production problems, there was still a 2-week 
period remaining in the time given Paz by Petty to show 
improvement.  Third, Petty did not tell Paz that failure to improve 
would lead to disciplinary action.
  It would not be reasonable, 
therefore, to believe that the interview might result in disciplinary 
                                                          
  of the policy. 
7 Cf., 
Amoco Chemicals Corp., 
237 NLRB 394, 397 (1978) (supervi-
sor™s advice that no disciplinary action would occur as result of meeting 
effectively dissipated any reasonable grounds to fear disciplinary ac-
tion); Spartan Stores, Inc. v. NLRB, 
628 F.2d 953, 958 (6th Cir. 1980) 
(supervisor™s assurance of no discipline meant the employee could not 
have reasonably believed the meeting might result in discipline). 
8 See, e.g., Postal Service, 
252 NLRB 61 (1980), relied on by 
Respondent, in which the Board stated that a fitness for duty 
examination which was not part of 
a disciplinary procedure did not fall 
within the purview of Weingarten.  
The fact that Paz had received a 
warning for a statement he made which also led to referral to manda-
tory EAP is not relevant to the instant situation. Respondent™s 
Workplace Violence and Threats of Violence policy covered the state-

ment for which Paz was warned.  Under no stretch of the imagination 
could Paz™ remark to Caskey rise to
 the level of a ﬁstatement, act, or 
other expression of violence or violen
t intent toward another personﬂ in 
violation DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558                                                          
to believe that the interview might result in disciplinary action 
regarding production levels.9  Counsel for the General Counsel argues that a conversation 
about improving employee produc
tion standards may trigger 
Weingarten, ﬁif the meeting is sufficiently linked to a real pros-
pect of discipline . . . for poor production,ﬂ citing 
Quazite Corp., 315 NLRB 1068 (1994).  In Quazite, employee Sartin had re-
ceived a written warning for low production prior to being called 
into a meeting with his supervisor.  Supervisor Robbins told Sar-
tin to come with him to his office and explained that the purpose 
of the meeting was to discuss Sartin™s production.  Under these circumstances, employee Sartin had a reasonable expectation that 
discipline might result.  Id. at
 1069.  Contrary to the situation in 
Quazite, Paz had no prior discipline for his production, no threat of discipline loomed, and no employee had ever been disciplined 
for poor production by Petty.  Accordingly, I find 
Quazite distin-guishable. Counsel also relies on Alfred M. Lewis v. NLRB, 
587 F.2d 403 (9th Cir. 1978), enfg. in part 299 NLRB 757 (1977). In that case, 
employees were counseled pursuan
t to the employer™s production 
quota and disciplinary system.  The counseling was an integral 
and preliminary step to imposition of discipline.  Clearly, em-
ployees had an objective basis for a reasonable belief that disci-
pline might result.  Such objective facts are not present in the 
instant case. 
Because Wilson was a superior rarely seen at Paz™ facility ex-
cept for monthly gatherings, Paz 
might reasonably assume that a 
private meeting with Wilson was out of the ordinary.  However, 
there is no evidence that Wilson™s presence has led to discipline 
because there is no specific evidence that Wilson has ever had a 
meeting with an employee.  Hence, there is no evidence that a 
meeting with Wilson might lead to discipline.  Accordingly, it 
would not have been reasonable for Paz to view the mere pres-
ence of Wilson as indicative that the interview might result in 
disciplinary action.  
                                                           
9 See, e.g., Northwest Engineering Co., 
265 NLRB 190, 191 (1982), 
in which the Board noted that Weingarten 
rights do not apply to meet-
ings held to advise employees of the employer™s valid work perform-
ance expectations.  Cf., 
Lennox Industries, 
supra at 608 (employee 
Nestle could reasonably conclude th
at discipline would result when he 
was asked to go to supervisor Ary™s desk, in light of Ary™s prior admo-
nitions to Nestle that Nestle needed to acquire greater speed or action 
would be taken against him and his work was ﬁnot going to make it.ﬂ) 
Thus, based on the objective facts available at the commence-
ment of the meeting, I am unabl
e to conclude under all the cir-cumstances of this case that P
az could reasonably have believed 
that the meeting might result in disciplinary action. This conclu-
sion is consistent with the policy underlying 
Weingarten.10  In any event, Paz was indeed terminated on September 3, for a state-
ment he allegedly made during th
e interview on August 27.  Paz™ 
discharge is not at issue in this proceeding. Rather, it is the 
subject of a grievance proceeding.  The fact of Paz™ discharge is 
not relevant to consideration of whether he had a reasonable 
belief that the interview might result in disciplinary action. 
CONCLUSION OF LAW By denying the request of its employee Roy Stephen Paz to be 
represented by the Union during an interview, Respondent did 
not violate Section 8(a)(1) of the Act because the employee did 
not have a reasonable belief that the interview might result in 
disciplinary action.  Accordingl
y, Respondent did not interfere 
with, restrain, and coerce employees in the exercise of the rights 
guaranteed in Section 7 of the Act. On these findings of fact and conclusion of law and on the en-
tire record, I issue the following recommended
11ORDER The complaint is dismissed. 
 10 The presence of a union representative at an interview is based on 
the Sec. 7 employee right to act in concert for ﬁmutual aid and protec-
tion.ﬂ  Denial of this right reasonabl
y tends to interfere with, restrain, and coerce employees in violation of Sec. 8(a)(1).  Thus it is a serious 
dilution of the employee™s right to 
act in concert when an employer 
compels an employee to appear unassi
sted at an interview which may 
put his job security in jeopardy. 
Weingarten
, supra
, 420 U.S. at 256Œ
257, quoting 
Mobil Oil Corp., 196 NLRB 1052 (1972).  By the same 
token, if there is no reasonable ba
sis for concluding that the meeting 
will place job security in jeopardy, the Sec. 7 right does not come into 
play.  The Court specifically noted that it would not normally extend 

the rule to giving instructions or tr
aining or correcting work techniques.  
Id. at 257Œ258. 
11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 